Citation Nr: 1501526	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-16 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left leg, to include as secondary to service-connected lumbar spine degenerative disc disease.

2.  Entitlement to service connection for peripheral neuropathy of the right leg, to include as secondary to service-connected lumbar spine degenerative disc disease.

3.  Entitlement to service connection peripheral neuropathy of the bilateral feet, to include as secondary to service-connected lumbar spine degenerative disc disease.

4.  Entitlement to service connection for blurry vision secondary to peripheral neuropathy.

5.  Entitlement to service connection for black outs secondary to peripheral neuropathy.

6.  Entitlement to service connection for erectile dysfunction secondary to peripheral neuropathy.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.

In this decision, the Board is granting service connection for radiculopathy of the left leg on the basis of a September 2014 VA examination.  This examination is relevant to these claims; but, these claims were not subject to readjudication by the Agency of Original Jurisdiction (AOJ) after that examination was conducted.  38 C.F.R. § 19.31.  Generally, when evidence that has not been subject to readjudication is received after the claim has been certified to the Board, the Veteran would be given the opportunity to have it considered by the AOJ or to waive that right.  38 C.F.R. § 20.1304(c).  Here, since the additional claims must be remanded, he has not been asked whether he wants to waive this right.  The evidence will be properly reviewed upon readjudication following the completion of the development directed by the Board.  

The remaining issues are REMANDED to the AOJ for further development, as set forth below.


FINDING OF FACT

The Veteran's left leg radiculopathy is due to his service-connected lumbar spine degenerative disc disease.


CONCLUSION OF LAW

The criteria for service connection of left leg radiculopathy have been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2014, the Veteran's service-connected lumbar spine was re-examined.  The VA examiner found the Veteran to have left leg radiculopathy that he attributed to the Veteran's service-connected spine disability.   Accordingly, service connection for left leg radiculopathy, as secondary to his lumbar spine disability, is granted.  38 C.F.R. § 3.310.


ORDER

Service connection for left leg radiculopathy is granted.





REMAND

The Veteran's remaining claims must be remanded for further development.

In regards to the Veteran's claims for peripheral neuropathy of the right leg and of the bilateral feet, a supplemental medical opinion must be obtained.  The January 2010 and the September 2014 VA examinations both attributed the Veteran's peripheral neuropathy of the feet to the Veteran's diabetes.  However, the Veteran was not officially diagnosed with diabetes until 2012.  The January 2010 VA examiner indicated an official diabetes diagnosis could not be made because A1c blood levels were consistently normal, yet still attributed the Veteran's symptoms to "diabetes."  An updated opinion that addresses this discrepancy should be obtained.  Further, the VA examiner is also asked to consider the Veteran's statements that he has experienced numbness and tingling in his feet since the 1970's, which is partially supported by medical evidence from the 1980's showing such complaints.

The Veteran's remaining claims are inextricably intertwined with these peripheral neuropathy claims, and therefore must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his claimed conditions since April 2011, and make arrangements to obtain all records not already associated with the claims file.

2.  Make arrangements to obtain the Veteran's disability benefits file from the Social Security Administration.  All efforts are to be memorialized in the file

3.  Following receipt of records, make arrangements to obtain an addendum to the January 2010 VA examination.  If that examiner is no longer available, forward the claims files to an appropriate clinician for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy or radiculopathy of the bilateral feet and right leg is caused or aggravated (that is, permanently increased in severity beyond the normal progression of the disease) by the Veteran's lumbar spine DJD.  It is left to the discretion of the examiner as to whether another full examination should be scheduled.

Although required to review the claims file in its entirety, the following information is highlighted for the examiner's benefit:

a.  The Veteran was service connected for recurrent back strain in 1975 following separation from service.  

b.  He alleges he has had symptoms of peripheral neuropathy in his feet since 1975.  Records from June 1988 document the Veteran complaining of numbness and tingling since at least 1983.

c.  A July 2009 VA treatment record noted the Veteran's neuropathy appears to be connected to his back pain, and there was some overlap with possible diabetes, but that the symptoms had been present for 35 years.

d.  In August 2009, his private chiropractor noted that the exercises and treatments he had prescribed were helping the Veteran.

e.  He was officially diagnosed with diabetes in or around March 2012.

The examiner is asked to render an opinion as to whether the Veteran's symptoms, which have been present far longer than his diabetes diagnosis, are as likely as not related to his lumbar spine.  

The examiner is also asked to render an opinion as to whether it is as likely as not that the Veteran's peripheral neuropathy or radiculopathy, and especially his service-connected left leg radiculopathy, have caused or aggravated (permanently increased in severity beyond the normal progression of the disease) any vision problems, blackouts, or erectile dysfunction.  If a physician specializing in a different type of medicine would be more appropriate to so opine, please indicate as such.  

The examiner is asked to support all opinions with explanatory rationale, with citations to evidence in the record and accepted medical knowledge. 

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal based on all the evidence of record.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


